Title: To Benjamin Franklin from William Jackson: Three Letters, 2 July 1781
From: Jackson, William
To: Franklin, Benjamin


I.

Sir,
Amsterdam July 2nd 1781
I was yesterday honored with your Excellency’s letter of the 28 ultimo, while at the Texel superintending some matters relating to the Ship—equally concerned for the cause of your order as surprised at the manner in which Mr. Fiseaux was resolved to execute it in case the money had been already shipped— I must beg leave to inform you fully of this business, and to request your Excellency’s final determination thereon.
Colonel Laurens, as your Excellency knows, was sent by Congress to the Court of Versailles with a special commission— the purport of his Mission you are well acquainted with— it was to obtain certain supplies in specie and Military Stores— By the most unremitting assiduity he so far succeeded as to procure, amongst others, a sum of money to be shipped in Holland by the So. Carolina frigate, which was deemed by the Court of France a safe and convenient conveyance as it would divide the risque, which must have been incurred by placing the whole on board of one Vessel—that Sum was sent to this place by Mr. Necker, and lodged in the house of Fiseaux and Grand to be by them delivered to me agreeable to the following order, the original of which is now in my possession (having, very fortunately for me, recovered it from them after they received your instructions).

Messieurs Fiseaux and Grand have in pursuance of your Excellency’s directions refused to deliver it—
This, Sir, being a distinct transaction executed altogether at the instance of the honorable John Laurens Esq. Special Minister at the Court of Versailles from the United States, and by him committed to my farther care— I conceive myself indispensably bound to remonstrate to Your Excellency on the late orders given by you to Messrs. Fiseaux and Grand directing the detention of that Money.— And to inform you that if they are not repealed I must embark without it— and however I may lament the disappointment and distress in which this measure must involve Congress, whose arrangements are undoubtedly taken on the certainty of this supply being sent from Europe— however much I may regret Colonel Laurens’s absence which induces it— I shall possess the pleasing reflection of having done my duty in demanding conformably to the intentions of Mr. Necker, and by his order, that money which the Court of France had accorded to the United States by the application of Colonel Laurens in virtue of his special commission— and which was particularly and expressly destined to reanimate the credit of the Continental currency—
The Ship waits for nothing else but this money— I shall attend Your Excellency’s ultimate decision thereon which I expect to receive by return of the Express, who only waits your commands—
I have the honour to be Sir Your Excellency’s most obedient and most humble Servant
W Jackson



P.S. Mr. Fiseaux informed me that he had resolved to arrest the Ship had the money been on board—
I need not inform Your Excellency that a like opportunity may not again offer to transport this essential supply, rendered still more so by the capture of the ship Marquis de la Fayette.
W. Jackson

My fever which was greatly increased by my late jaunt to Passy will not admit of my waiting upon your Excellency in person and I am persuaded your justice will render it unnecessary after this representation. W. J.
  (No. 1) to Dr. Franklin July 2nd. 1781


 
II.
Sir,
Amsterdam July 2nd. 1781
Since the departure of my express I find myself obliged, in conformity to Colonel Laurens’s instructions (from which as his Agent I cannot recede unless compelled thereto by forcible means, and which, unless such are practised against me, I must carry into execution) to retain the money which he has confided to my care, and which the Minister of Finance’s order makes deliverable to me specially,— and to arrest it in the hands of Mr. Fiseaux should he continue to refuse the delivery of it but by Your Excellency’s orders— I rely upon your Excellency’s attachment to the welfare of America to prevent this painful operation, which must inevitably take place should your determination decide otherwise—for, as this money is subject to no other controul in Europe but the immediate order of the Court of France—I cannot relinquish my charge of it but by their special Order.
I have the honor to be, Sir, Your Excellency’s most obedient, very humble Servant.
W Jackson.
His Excellency Benjamin Franklin Esquire Passÿ
 
Addressed: His Excellency / Benjamin Franklin Esquire / Passy / near Paris.
Notation: W Jackson July 2d. 1781
  
III.
Sir,
Amsterdam July 2nd. 1781.
Your Excellency will not wonder at the determination which I have adopted to arrest the money now in Mr. Fiseaux’s hands, (and which I have communicated to you by a second Express this afternoon) when you reflect that this money is absolutely committed to my charge for a special purpose, and that I stand accountable for the execution of that Commission— Your Excellency must likewise be sensible that you cannot have the disposal of it, as it was obtained without either your knowledge or concurrence by Colonel Laurens appointed Special Minister for that purpose— these considerations and the knowledge I have how much America must suffer from a disappointment in this supply, about to be transported by so excellent a conveyance, must plead my excuse, individually, for this plain and candid avowal of circumstances—and my determination thereon— I am farther persuaded that the Court of France is not disposed, was there even the shadow of an excuse for an alteration of the allotment of this money, to infringe their honor, and injure the essential interests of America by detaining it.— I must therefore again intreat Your Excellency’s repeal of those orders to Mr. Fizeaux which now detain the Ship and supplies so much required in America.
I have the honor to be Your Excellency’s most obedt. hble Servant
W Jackson.
His Excellency Benjamin Franklin Esquire.
 
Notation: W. Jackson. July 2d. 1781
